Beck, Ch. J.—
The only errors assigned are based upon the ground that the verdict is not supported by the evidence and is in conflict with the instructions given to the jury.
While some of ,us would have been better satisfied with a different verdict and would, were we discharging the functions of jurors, upon the evidence before us, be inclined to find for plaintiff, we yet think that the verdict is not without support in the evidence and cannot be regarded as so in conflict therewith, as to indicate that it was the result of passion and prejudice and not the fair and honest expression of the minds of the jurors based upon the proofs before them. Neither do we think that the instructions of the court were disregarded *540by the jury in reaching the conclusion expressed by their verdict. A discussion of the evidence in support of these views is not called for by the nature of the case, and such discussion in Cases of this character we are not accustomed to enter upon. Of four verdicts rendered in the case, defendant has recovered three, and the last one, which the court below in our opinion wisely permitted to stand, is the most favorable to plaintiff of all that were rendered against him. There is no complaint made that he did not have a fair trial in each instance. It appears to us that his experience ought to lead him to doubt his success in another trial, which he seeks by this appeal to obtain, should it be allowed him. The three verdicts against him authorize us to presume that another trial would result in the same way.
Affirmed.